DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Binder (Pub # US 2019/0154439 A1).
Consider claim 1, Binder clearly shows and discloses a driving apparatus that sets a signal wave in a low-frequency region having a frequency of 10 Hz or more and 250 Hz (20kHz to 100 kHz) or less as a modulating wave [0078] and outputs to a piezoelectric actuator a driving signal having a waveform obtained by modulating an amplitude of a sine wave in a high-frequency region having a frequency of 20 kHz or more and 40 kHz or less with the modulating wave [0084-0085 and 0132].
Consider claim 2, Binder clearly shows and discloses the driving apparatus, wherein: the sine wave is set to have voltage gain of -10 dB or more and 0 dB or less and the modulating wave is set to have voltage gain of -6 dB or more and 0 dB or less [0072].
Consider claim 3, Binder clearly shows and discloses the driving apparatus, wherein: the sine wave is set to have voltage gain of -10 dB, and the modulating wave is set to have voltage gain of 0 dB [0072].
Consider claim 4, Binder clearly shows and discloses a vibration generating apparatus comprising: a vibrating member; a piezoelectric actuator bonded to the vibrating member [0086]; and a driving apparatus that sets a signal wave in a low-frequency region having a frequency of 10 Hz or more and 250 Hz or less as a modulating wave [0078] and outputs to the piezoelectric actuator a driving signal having a waveform obtained by modulating an amplitude of a sine wave in a high-frequency region having a frequency of 20 kHz or more and 40 kHz or less with the modulating wave, thereby causing the vibrating member to vibrate via the piezoelectric actuator driven by the driving signal [0084-0085, 0095 and 0132].
Consider claim 5, Binder clearly shows and discloses the electronic apparatus comprising: the vibration generating apparatus; and an electronic component connected to the vibration generating apparatus [0086].
Consider claim 6, the method steps herein have been performed or executed by the corresponding apparatus in claim 1. Therefore, claim 6 has been analyzed and rejected with regards to claim 1 as set forth above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687